Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 2/9/2021.

Election/Restrictions
	Applicant’s election in the Reply filed on 2/9/2021 of Group I, Claim(s) 1 and 3-18 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Applicant has elected in the Reply filed on 2/9/2021 the following species: 
	A. the display population is cells (claim 1)
		1. the cells are yeast display (claim 13)
	B. the mutant variants are tethered to yeast cell (claims 14-16)
	C. the single amino acid residue mutated to in the single mutant variant of the receptor protein is cysteine (claims 1 and 3)
	D. the cysteine residues involved in binding of molecule of interest are substituted with alanine (claim 4)
	E. the cysteine specific probe is Biotin-PEG2-maleimide (claim 9)
	F. the molecule of interest is an antibody (claim 12)
	G. the receptor protein is CcdB antigen (claim 17)

Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Claims 1-25 are pending.
Claims 2 and 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 2/9/2021.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 2/9/2021.
Claims 1 and 3-17 are under examination in this Office Action.

Claim Rejections - 35 USC § 112 - (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1 and 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims 3-17 depend directly or indirectly from claim 1.
	Claim  is indefinite and vague in the recitation of "said population comprises cells, phage or virus (hereafter collectively referred to for convenience as `cells`)" because it is not clear how a phage or a virus could be a cell.  Correction is required.

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Secondary considerations (objective evidence of nonobviousness): a) commercial success; b) long felt need; c) evidence of unexpected results; d) skepticism of experts; and e) copying.

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 1 and 3-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhanu et al. (10/15/2013) Journal of Bacteriology volume 195 pages 4709 to 4715 (hereinafter referred to as "Bhanu") in view of Taslimi et al. (05/1/2012) Journal of Molecular Biology volume 418 pages 367 to 378 (hereinafter referred to as "Taslimi") and De Jonge et al. (7/2009) Molecular Cell volume 35 pages 154 to 163 (hereinafter known as (De Jonge).
	With regards to claims 1 and 3-12, Bhanu teaches:
	a) as in claims 1 and 3-12, a method of identifying binding sites of a molecule of interest on a receptor protein, said method comprising: a. obtaining a display population, wherein said population comprises cells, each member expressing on its surface a single mutant variant of the receptor protein, wherein said mutant variant has a single amino acid residue mutated to cysteine; b. contacting a cysteine specific probe with said population, wherein said cysteine specific probe binds to cysteine residue on mutant variant; c. contacting said molecule of interest with the display population; and d. detecting binding of molecule of interest to mutant variant of receptor protein, wherein lack of binding of molecule of interest to the mutant variant is indicative that the corresponding amino acid residue in the non-mutated receptor protein at the same position is involved in molecule of interest binding to receptor protein; wherein said receptor protein has no cysteine residues, and said mutant variant has a single mutation, wherein said mutation is a substituted cysteine; wherein said receptor protein has "n" number of cysteine residues involved in binding of molecule of interest, and in said mutant variant, the "n" number of cysteine residues of the receptor protein are substituted with alanine, and further, an additional single substitution to cysteine is made at an amino acid position which is not any of the "n" number of cysteine residues in the receptor protein; wherein "n" can be 1 or greater than 1; 
Bhanu does not explicitly teach:
	a) as in claims 7-8 and 13-16, yeast display.
	With regards to claims 7-8 and 13-16, Taslimi  teaches:
	a) as in claims 7-8 and 13-16, yeast display (see entire document, especially  Figure 1, Figure 2, page 368 and page 374).
	One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have had a reasonable expectation of success in arriving at the Applicant's invention as claimed with the above cited references before them.  One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have recognized the advantages of substituting Taslimi's yeast display for Bhanu's soluble expressed mutants to screen a larger number of mutants in a shorter amount of time.
Bhanu does not explicitly teach:
	a) as in claim 17, a CcdB antigen.
	With regards to claim 17, De Jonge teaches:
	a) as in claim 17, a CcdB antigen (see entire document, especially Figure 1, Figure 5 and pages 154 to 158).
	One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have had a reasonable expectation of success in arriving at the Applicant's 
for Bhanu's and Taslimi's SecA protein to identify critical residues in a bacterial toxin that can be interpreted using a known crystal structure.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639